Citation Nr: 0600207	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  98-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Dr. R. F.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for PTSD.

In a December 2003 decision, the Board denied the veteran's 
claim of service connection for PTSD. The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"). In a February 
2005 Order, the Court vacated the December 2003 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a February 2005 Joint Motion for 
Remand. The Joint Motion for Remand directed the Board to 
address the lack of a required response from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
concerning the veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis of the February 2005 Joint Motion for Remand is for 
the Board to address the lack of response from the USASCRUR, 
subsequent to a VA request to verify the veteran's claimed 
PTSD stressors in December 1999.   

The existence of an event alleged as a "stressor" that causes 
PTSD is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  For claim 
development purposes, VA utilizes services of the USASCRUR to 
provide stressor information.   In the event that any claimed 
stressor can be verified, the remaining question of whether 
the veteran's corroborated stressor is sufficient to have 
resulted in a diagnosis of PTSD is a medical question that 
must be answered by qualified medical personnel. See Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

Review of this record shows that while the veteran clearly 
served in the Republic of Vietnam, the record is absent for 
any indication that he was subjected to combat during service 
in the Republic of Vietnam.  The veteran has reported service 
stressors, and in December 1999 the RO requested verification 
of the veteran's claimed stressors from USASCRUR.  However, 
as has been emphasized by the veteran's representative, the 
veteran's service unit or organization in the Republic of 
Vietnam was listed as the "63rd ORDINACE Co."  Service 
administrative records confirm that the veteran's service 
organizational unit in the U.S. Army while in Republic of 
Vietnam from February 1967 to February 1968, was the "820th 
Ord Co."  In a December 1999 preliminary response, the 
USASCRUR confirmed receipt of the VA request for verification 
of the veteran's stressors, and indicated the length in time 
for a USASCRUR response.  No other information was offered by 
USASCRUR in the December 1999 response.  The remainder of the 
record is absent for any further communication or 
correspondence from the USASCRUR regarding the veteran's 
claimed stressors.

Where there is no manifest evidence of combat related events 
from the veteran's service records, attempt to corroborate 
the stressor is necessary.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In these circumstances, corroboration 
of claimed stressors is a necessary requirement for a claim 
of service connection for PTSD, and the USASCRUR must be 
contacted and requested to verify the veteran's claimed PTSD 
stressors.    

In addition to the foregoing, it is important to note that 
received in conjunction with a request to submit additional 
evidence is a November 2005 statement from a private 
psychologist who opines that the veteran has PTSD caused by 
traumatic experiences that he was subjected to during service 
in the Republic of Vietnam.  



In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should verify the veteran's 
reported in-service stressors with the 
United States Armed Services Center for 
Research of Unit Records (USACRUR).  The 
RO should provide USASCRUR with 
sufficient details and descriptions of 
the veteran's alleged service stressors, 
along with information specifically 
indicating that from February 1967 to 
February 1968 his service unit while in 
the U.S. Army, in the Republic of 
Vietnam, was the "820th Ord. Co. 

2.  Upon receipt of the requested 
information, the RO should review the 
veteran's file, including any additional 
information received. Any additional 
development necessary should be 
accomplished. 

If, and only if, any claimed stressor 
has been verified, the RO should then 
schedule the veteran for a VA 
psychiatric examination to be conducted 
by a board of two psychiatrists if 
available, in order to determine, after 
a review of all pertinent evidence and 
evaluation of the veteran, whether he 
currently meets the diagnostic criteria 
for PTSD based on a verified stressor. 

In determining whether the veteran has 
PTSD due to an inservice stressor, the 
examiners are hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or by 
the RO may be relied upon. If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
any of the in-service stressors found to 
be established by the RO.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted. The RO should consider the 
claim in light of all applicable laws and 
regulations regarding PTSD. If the 
benefit sought remains denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case. After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

